                               IN THE UNITED STATES DISTRICT COURT

                              FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff,             )
                                                      )
                        V.                            )   Case No. 10-cv-158
                                                      )
                                                      )
Undetermined quantities of the articles of drugs      )
listed below, in various sizes and types of           )
containers, labeled and unlabeled, which are in       )
the possession of Beehive Botanicals, Inc.,           )
16297 West Nursery Road,                              )
Hayward, Wisconsin:                                   )
                                                      )
Finished Products:                                   )
Propolis Extract - Alcohol Free                      )
Propolis Tincture 50%                                )
Propolis Tincture 65%                                )
Propolis Capsules, 500 mg                            )
Propolis Tablets, 500 mg                             )
PropolPom Capsules, 500 mg                           )
Propol Dent Gum                                      )
Propolis Derma Cream                                 )
Propolis & Herb Throat Spray                         )
Propol-Guard Lip Balm                                )
Whole Grain Pollen Capsules, 500 mg                  )
Pollen Tablets, 500 mg                               )
Pollen Granules                                      )
Royal Jelly Capsules, 500 and 1000 mg, pure          )
Royal Jelly in Honey, 15,000 and 30,000 mg           )
Fresh Royal Jelly                                    )
Bee Therapy Foot Balm                                )
Bee Therapy Hand Salve                               )
Honey and Pollen Body Moisturizer                    )
Hydrating Cream                                      )
Moisturizing Facial Cleanser                         )
Conditioning Shampoo                                 )
Moisturizing Conditioner                             )
Honey and Cornmeal Ba th Bar                         )
Honey Silk Night Cream                               )
                                                     )
Bulk Components:                                     )
Propolis Extract (Propolis Bee Concentrate)          )
Propolis, unprocessed or washed                      )
Doc lD : 4849-909 1-4690. I
Royal Jelly Powder                                                 )
Fresh Royal Jelly                                                  )
Bee Pollen (Granules)                                              )
Honey,                                                             )
                                                                   )
and                                                                )
                                                                   )
all articles of drugs comprised, in part,                          )
of these components,                                               )
                                                                   )
                           Defendants.                             )


                       ORDER DISSOLVING INJUNCTION AND
                 TERMINATING CONSENT DECREE OF CONDEMNATION

          Claimant has submitted an unopposed motion to dissolve the injunction and

terminate the Consent Decree of condemnation entered by this Court on May 17, 2010.

In that Order, this Court retained jurisdiction over this action to enforce or modify the

Decree and for the purpose of granting such additional relief as may be necessary or

appropriate.

          After review and consideration of the Claimant's motion, and the Government

having no objection to the injunction being dissolved and the Consent Decree of

condemnation terminated, the Court has determined that Claimant's motion should be

GRANTED.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Court's May

17, 2010 Consent Decree is terminated and the injunction dissolved.

          Entered this /O ~ ay of ]      e..(._ c - i , . , , ~    2018.



                                                                  ~ CV     /,,   ,,C   -< A.,.,   P.i,   ~-...t..l..,..,
                                                                  United States District Judge


                                                       2
Doc lD: 4849-9091-4690.l
